                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     FINJAN, INC.,                                      Case No. 17-cv-04467-BLF (VKD)
                                                        Plaintiff,
                                   9
                                                                                            ORDER RE ADMINISTRATIVE
                                                 v.                                         MOTIONS TO SEAL
                                  10

                                  11     SONICWALL, INC.,                                   Re: Dkt. Nos. 215, 220, 224
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          In connection with plaintiff Finjan, Inc’s motion for leave to amend its infringement

                                  15   contentions (Dkt. No. 216), the parties filed administrative motions to file portions of their

                                  16   briefing and associated documents under seal. Dkt. Nos. 215, 220, 224. Having considered those

                                  17   motions, the Court grants the administrative motions, as set forth below.

                                  18          There is a strong presumption in favor of access by the public to judicial records and

                                  19   documents accompanying dispositive motions that can be overcome only by a showing of

                                  20   “compelling reasons supported by specific factual findings.” Kamakana v. City & Cty. of

                                  21   Honolulu, 447 F.3d 1172, 1178–79 (9th Cir. 2006) (internal quotation marks and citation omitted).

                                  22   However, the presumption does not apply equally to a motion addressing matters that are only

                                  23   “tangentially related to the merits of a case.” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d

                                  24   1092, 1101 (9th Cir. 2016), cert. denied sub nom. FCA U.S. LLC v. Ctr. for Auto Safety, 137 S. Ct.

                                  25   38 (2016). A litigant seeking to seal documents or information in connection with such a motion

                                  26   must meet the lower “good cause” standard of Rule 26(c) of the Federal Rules of Civil Procedure.

                                  27   Id. at 1098–99; Kamakana, 447 F.3d at 1179–80.

                                  28          The parties’ respective motions to seal concern matters that are before the Court in
                                   1   connection with Finjan’s motion for leave to amend its infringement contentions. The underlying

                                   2   motion papers do not address the merits of the parties’ claims or defenses, but rather whether

                                   3   Finjan has made a sufficient showing under Patent Local Rule 3-6 to amend its infringement

                                   4   contentions. The material to be sealed is related to the merits of the case, but only to the extent

                                   5   that Finjan’s contentions frame the scope of the parties’ dispute on questions of infringement. The

                                   6   Court therefore applies the “good cause” standard of Rule 26(c).

                                   7          Most of the material proposed to be filed under seal constitutes technical information and

                                   8   source code concerning the SonicWall products and services at issue in the action. SonicWall

                                   9   represents that much of this material is confidential or highly confidential information and that

                                  10   disclosure to the public would cause competitive harm to SonicWall. The Court agrees and finds

                                  11   that SonicWall has demonstrated good cause to seal the following material:

                                  12
Northern District of California
 United States District Court




                                  13                       Document                                      Portions to be Sealed
                                  14                                                         Pg. 7, lines 14-16
                                        Finjan’s Motion for Leave to Amend
                                  15    Infringement Contentions (Dkt. No. 216)

                                  16                                                         Exhibit 3
                                        Declaration of Lisa Kobialka in Support of
                                                                                             Appendices A-1 through J-7
                                  17    Finjan’s Motion for Leave to Amend
                                        Infringement Contentions (Dkt. No. 216-1)
                                  18
                                  19                                                         Pg. 4, line 22
                                        SonicWall’s Response in Opposition to
                                                                                             Pg. 5, line 25
                                  20    Finjan’s Motion for Leave to Amend
                                                                                             Pg. 9, lines 1-15
                                        Infringement Contentions (Dkt. No. 221)
                                                                                             Pg. 10, lines 1-17
                                  21

                                  22                                                         Pg. 1, lines 12-13
                                        Finjan’s Reply in Support of Motion for Leave
                                                                                             Pg. 2, lines 23-24
                                        to Amend Infringement Contentions (Dkt. No.
                                  23                                                         Pg. 3, lines 15-16
                                        225)
                                                                                             Pg. 5, lines 3-4, 8, 10, 11-16, 21-22, 23-28
                                  24                                                         Pg. 6, lines 1-28
                                  25                                                         Pg. 7, lines 1-3
                                                                                             Pg. 8, lines 17-18
                                  26
                                                                                             Exhibits 3, 5-9
                                  27    Declaration of Aakash Jariwala in Support of
                                        Finjan’s Reply in Support of Motion for Leave
                                  28    to Amend Infringement Contentions (Dkt. No.
                                                                                         2
                                        225-1)
                                   1

                                   2
                                              The Court notes that some of the material the parties ask to file under seal appears to refer
                                   3
                                       to matters and information described at a relatively high level and/or previously described in the
                                   4
                                       Court’s November 20, 2019 order striking Finjan’s second supplemental infringement contentions.
                                   5
                                       Dkt. No. 210. In connection with that order, the Court provided the parties an opportunity to
                                   6
                                       identify any necessary redactions before the order was filed publicly. Dkt. No. 197. Neither party
                                   7
                                       requested any redactions. Dkt. No. 208. Accordingly, the Court re-filed the order without any
                                   8
                                       redactions. Dkt. No. 210. Future requests for sealing should address whether the information
                                   9
                                       proposed to be sealed has already been publicly disclosed.
                                  10
                                              IT IS SO ORDERED.
                                  11
                                       Dated: March 9, 2020
                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                                                VIRGINIA K. DEMARCHI
                                                                                                    United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
